DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on February 24, 2021, is acknowledged.
Cancellation of claims 2-20, 41-43 and 48-49 has been entered.
Claims 1, 21-40, 44-47 and 50-53 are pending in the instant application.

Allowable Subject Matter
Claims 1, 21-40, 44-47 ad 50-53 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of the coating structure comprises: a first coating layer disposed on the inner side of the discharge vessel, wherein the first coating layer comprises: 50-95% aluminum oxide; and 5-50% pyrogenic aluminum oxide; and a second coating layer disposed on the first coating layer, wherein the second coating layer comprises fluorescent particles; wherein the first coating layer further comprises at least one of: nanoscale phosphate particles; and nanoscale functional oxide.
Regarding claim(s) 21-39, claim(s) 21-39 is/are allowable for the reasons given in claim 1 because of its/their dependency status from claim 1.
Regarding claim(s) 40, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 40, and specifically comprising the limitation of a coating structure disposed directly on an inner side of the discharge vessel, 
Regarding claim(s) 44-47 and 50, claim(s) 44-47 and 50 is/are allowable for the reasons given in claim 40 because of its/their dependency status from claim 40.
Regarding claim(s) 51, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 51, and specifically comprising the limitation of the coating structure comprises: a first coating layer disposed on the inner side of the discharge vessel, wherein the first coating layer comprises: 50-95% aluminum oxide; and 5-50% pyrogenic aluminum oxide; and a second coating layer disposed on the first coating layer, wherein the second coating layer comprises fluorescent particles; wherein the second coating layer either: comprises nanoscale phosphate particles but not nanoscale functional oxide, wherein at least one of: the nanoscale phosphate particles have a mean particle size in the range of 5-800 nm; and a proportion of rare earth metals in the nanoscale phosphate particles is less than 500 ppm; or comprises nanoscale functional oxide but not nanoscale phosphate particles.
Regarding claim(s) 52, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 52, and specifically comprising the limitation of the coating structure comprises: a first coating layer disposed on the inner side of the discharge vessel, wherein the first coating layer comprises: 50-95% aluminum oxide; and 5-50% pyrogenic aluminum oxide; and a second coating layer disposed on the first coating layer, wherein the second coating layer comprises fluorescent particles; wherein at least one of the 
Regarding claim(s) 53, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 53, and specifically comprising the limitation of a coating structure disposed directly on an inner side of the discharge vessel, wherein the coating structure consists of one coating layer which comprises: 50-95% aluminum oxide; 5-50% pyrogenic aluminum oxide; fluorescent particles; and least one of: nanoscale phosphate particles, wherein the nanoscale phosphate particles are doped; and nanoscale functional oxide, wherein the nanoscale functional oxide is not doped; wherein at least one of the nanoscale phosphate particles have a mean particle size in the range of 5-800 nm; and a proportion of rare earth metals in the nanoscale phosphate particles is less than 500 ppm..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879